             Case 4:16-cr-00136-JM Document 57 Filed 06/22/20 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                                     4:16-CR-00136-JM
                                        4:20-CV-00752-JM

MARVIN MEUX

                                              ORDER

       For the reasons set out below, Petitioner=s Motion to Vacate, Set Aside, or Correct

Sentence under 28 U.S.C. ' 2255 (Doc. No. 56) is DENIED.

I.     BACKGROUND

       On August 25, 2017, Petitioner pled guilty to being a felon in possession of a firearm.1

On February 15, 2018, he was sentenced to 210 months in prison.2     The Court of Appeals for

the Eighth Circuit affirmed his conviction and sentence on March 18, 2019.3

       Alleging ineffective assistance counsel, Petitioner says that his lawyer made the wrong

arguments at sentencing and on appeal regarding being sentenced under the Armed Career

Criminal Act (ACCA).4




       1
           Doc. No. 19.
       2
           Doc. Nos. 32, 33
       3
           United States v. Meux, 918 F.3d. 589 (8th Cir. 2019).
       4
           Doc. No. 56.


                                                  1
              Case 4:16-cr-00136-JM Document 57 Filed 06/22/20 Page 2 of 3



II.     DISCUSSION

        To prevail on a claim of ineffective assistance of counsel, Petitioner must first show that

his counsel=s performance fell below an objective standard of reasonableness.5 He must identify

the acts or omissions of counsel that are alleged to have been the result of unreasonable

professional judgment.6 Then, the Court must determine whether, in light of all the

circumstances, the identified acts or omissions were outside the wide range of professionally

competent assistance.7 Petitioner faces a great burden in that Ajudicial scrutiny of a counsel=s

performance is highly deferential@ and Acounsel is strongly presumed to have rendered adequate

assistance and made all significant decisions in the exercise of reasonable professional

judgment.@8

        If Petitioner establishes deficient performance by counsel, he still must establish

prejudice.9 This requires Petitioner to demonstrate that, but for his lawyer=s errors, there is a

reasonable probability the result of the proceeding would have been different.10

        So, the test has two parts: (1) deficient performance, and (2) prejudice. If Petitioner fails

to establish either part of this test, I need not consider the remaining part of the test.11




        5
        See Strickland v. Washington, 466 U.S. 668, 688 (1984); Larson v. United States, 833
F.2d 758, 759 (8th Cir. 1987).
        6
            Strickland, 466 U.S. at 690.
        7
            Id.
        8
            Id. at 689; Driscoll v. Delo, 71 F.3d 701, 706 (8th Cir. 1995).
        9
            Strickland, 466 U.S. at 694.
        10
         Id. (AA reasonable probability is a probability sufficient to undermine confidence in the
[proceeding=s] outcome.@); Larson, 833 F.2d at 759.
        11
             Fields v. United States, 201 F.3d 1025, 1027 (8th Cir. 2000).


                                                    2
            Case 4:16-cr-00136-JM Document 57 Filed 06/22/20 Page 3 of 3



               1. Deficient Performance

       Petitioner asserts that he received ineffective assistance of counsel because his lawyer did

not make the correct arguments at sentencing and on appeal regarding the application of the

ACCA to his conviction. A review of the record reveals that Petitioner=s lawyer made the only

legitimate arguments available to him; he was simply unsuccessful. This does not amount to

deficient performance.

               2. Prejudice After a Guilty Plea

       Assuming there was deficient performance (there was not), Petitioner cannot establish

prejudice. AWhere the conviction was entered on the basis of a guilty plea . . . the convicted

defendant must demonstrate that >there is a reasonable probability that, but for counsel=s errors,

he would not have pleaded guilty and would have insisted on going to trial.=@12 Petitioner has

not asserted that he would not have pleaded guilty, but for his lawyer=s alleged errors.

       Additionally, regardless of the lawyer=s alleged errors, Petitioner is unable to establish

prejudice because his prior convictions qualified then and now for a sentence under the ACCA.

The Court of Appeals affirmed the ACCA issue that Petitioner is again contesting through this

motion.

                                         CONCLUSION

       Based on the findings of fact and conclusions of law above, Petitioner=s Motion to

Vacate, Set Aside, or Correct Sentence under 28 U.S.C. ' 2255 (Doc. No. 56) is DENIED.

       IT IS SO ORDERED this 22nd day of June, 2020.


                                                      _______________________________
                                                      UNITED STATES DISTRICT JUDGE

       12
         Matthews v. United States, 114 F.3d 112, 114 (8th Cir. 1997) (quoting Hill v. Lockhart,
474 U.S. 52, 59 (1985)).


                                                 3
